Title: To Alexander Hamilton from Edward Carrington, 9 July 1794
From: Carrington, Edward
To: Hamilton, Alexander



Richmond July 9th. 1794
My Dear Sir

I do not write this letter as congratulatory upon the final issue of the enquiry into the Treasury department, as I never conceived you exposed to receive injury therefrom. I write to express my most sincere wishes that you will not suffer the illiberality with which you have been treated, to deprive the public of your services, at least until the Storm which hangs over us, and is to be dreaded, not less, from our own follies & vices, than the malignance and intrigues of foreigners, blows over. It is true you have been abused, but this has been, & still is, the fate of him who was supposed out of the reach of all Slander. It is indeed the lot, in some degree, of every Man amongst us who has the sense or fortitude to Speak and Act rationally, and such Men must continue so to speak & act, if we are saved from anarchy.
If there have been a number of Copies of the report of the Committee printed, I wish you to send me as many as you can, that they may be dispersed in this State. I can assure you that your Enemies are much less loquatious on the subject than they once were, and, there having been pretty confident assurances made, that the issue of the enquiry would consign the Secy. of the Ty. to infamy, expectations have been so fixed on that object, that the disappointment is by no means unnoticed. The manner in which the renewal of the business came forward, and the very long & deliberate course which it was suffered to take, in the hands of the accusers themselves, gives the issue its best effect. Should John Jay be successful in his Mission, our good democrats, I fear, will lose too much of their influence to be useful guards against the strides of aristocracy—his appointment is now the theme for declamation. These watchmen may perhaps experience the same neglect from the great body of the people, as is instanced in the fable of the Shepherd Boy & the Wolves. Indeed I am fully persuaded that the apparent attention they now receive, is by no means a real one, they speak loud in many places, & no one speaks against them, hence they claim a general concurrence of the people with them, but I have never yet seen an experiment tried of a counteraction, but it has produced good effects.
Let me have some Copies of the report, if you can, & beleive me to be, with great sincerity & truth,
Your Friend & st.

Ed Carrington
Alexr. Hamilton Esq

